Title: To Alexander Hamilton from Tench Coxe, [August 1791]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, August, 1791]
The account of the Chinese trade is in many respects similar to information and conformable to experience I have had. I do not observe any thing contrary to what I have heard from authority. The accot. of the East India trade is minute so far as it goes, and gives some useful information. The increase of the consumption of the finer kinds of Teas deserves notice. The quantity of Specie (at 2 to 3 Millions of Dollars) sent from England is very small considering their Trade. 17,000 Tons, even as we load our Vessels, would require 7½ Millions of dollars, and the English take little Bohea Tea, & much raw silk and wrought silks, musk, drugs, &c which are valuable. The first cost of their China imports must be 9 or 10, Millions of Dollars. Their exports in European goods to China are not great. Bills must form a great part of their remittances, which bills arise out of the proceeds of the cotton and other articles taken thither by the Country Ships. The cotton Voyage deserves the Attention of our Merchants.
The subject of Ginseng, as usual is not satisfactorily explained. None of our Gentn. appear to understand the various uses to which it is applied, nor the extent of the consumption. I am satisfied an inspection of this article to take place early would be very useful. It ought not to be by a state law as it would only deprive of the trade that port which should be within the enacting State.
The Idea of a representation, concerning the frauds and impositions of the Chinese, to the emperor would deserve attention, were there not danger of its making things worse. Could it be general, it would be best, as no one Nation would be able to avail itself of the offence which might be given by the Measure.
The respectable proportion of the American Tonnage compared with any foreign nation, but the British is striking. It was equally so the following year as will appear by a paper in my hands.

If the papers are to be retd. some of them should be copied first—particularly the English instructions.
